Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 7/5/22, the Applicant canceled claims 8 and 12, amended and argued claims 1, 18 and 20 previously rejected in the Office Action dated 3/3/21.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
Line 32 recites “wherein the additional performance scenarios include”…which is an antecedent basis issue because that is the initial mention of additional performance scenarios. 
Same objection for Claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “system” comprising “a database”, “human-machine interface coupled to the database”, and “feed back loop”). Accordingly, the recited “system” is computer software per se and is a not a “process,” a “machine,” a “manufacture” or “composition of matter,” as defined in 35 U.S.C. 101. The recited “system” does not include hardware. Accordingly, the recited “system” is nonstatutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al., United States Patent Publication 2012/0124363 A1 (hereinafter “Dietrich), in view of Bhaumik et al., United States Patent No. 7496815 B2 (hereinafter “Bhaumik”), in further view of Hiebel et al., United States Patent Publication 2010/0204956 A1 (hereinafter “Hiebel”) and Soares et al., United States Patent No. 9715663 (hereinafter “Soares”).
Claim 1:
	Dietrich discloses:
A method of creating and optimizing customized data sheets for a predefined instrument type, the method comprising:
determining, using a measurement equipment and controlled by a controller, a set of performance metrics for a plurality of different instrument types, wherein each set of performance metrics for a specific instrument type is based on a plurality of different performance scenarios for the specific instrument type (see paragraph 0033]). Dietrich teaches determining a set of performance metrics for different software and hardware components and devices, where each set of metrics for a specific component is based on different performance scenarios;
storing the determined performance metrics together with corresponding information of the instrument type and performance scenarios in a database (see paragraphs [0036] and [0037]). Dietrich teaches storing the performance metrics with component information and performance scenarios;
providing a human-machine interface coupled to the database, wherein the human-machine interface is configured to credibly assist the user in performing a user request by employing a guided human-machine interaction process (see paragraphs [0034]-[0036], [0038]). Dietrich teaches a human interface to assist the user in performing a user request to learn performance metrics of a component;
after determining and storing the performance metrics in the database, receiving the user request via an input terminal of the human-machine interface; wherein the user request comprises a first request and a second request; (see paragraphs [0018] and [0071]). Dietrich teaches receiving two user requests, 
receiving the second request for a selected subset of the presented performance scenarios of the plurality of different performance scenarios for the selected instrument or instrument type (see paragraphs [0038] and [0039]). Dietrich teaches receiving the user request and creating the initialization file that includes a selected component, scenarios and metrics;
generating, by the human-machine interface, a customized data sheet automatically based on the user request by extracting from the database the information of the selected instrument type and the selected subset of performance scenarios together with the corresponding performance metrics (see paragraphs [0096]-[0097]). Dietrich teaches generating a customized report based on the user request by analyzing the data performed when the initialization file was executed and the report including suggestions on how to better configure the components for maximum performance.
feeding back the obtained information of the performance metrics under customized operation conditions to at least one of the measurement equipment, the controller or the database to update the determined performance metrics for the selected instrument type (see paragraph [0041]). Dietrich teaches feeding back obtained information from the performance metrics under customized conditions to determine what update need to be made.
wherein the measurement scenario includes at least one of: 
input power; measurement bandwidth; carrier frequency of an input signal; signal type; operating temperature; setting of the compensations for particular standards; internal settings (see paragraph [0081]). Dietrich teaches bandwidth is one of the resources to be measured. 

Dietrich fails to expressly disclose a request for a component and presenting different scenarios to be performed.

Bhaumik discloses:
in response to receiving a first request for a selected instrument or instrument type of the plurality of instrument types, presenting by the human-machine interface, a suitable set of performance scenarios based on the selected instrument or instrument type (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics;
wherein the customized data sheet comprises the performance metrics for the selected subset of performance scenarios requested by the user request (see column 4 lines 2-11). Bhaumik teaches the results are based on the selected instrument and corresponding selected performance scenario.
operating the selected instrument based on the selected subset of performance scenarios in order to obtain information of the performance metrics under customized operation conditions (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics, and
logging the second user request from the human-machine-interface, and adding additional performance scenarios to the requested performance scenarios to the second request. (see column 5 lines 29-47). Bhaumik teaches logging the user interface interactions and adding additional performance scenarios to be performed.
wherein the instrument types are at least one of measurement instrument; test equipment; spectrum analyzer; network analyzer; signal generator and an oscilloscope (see column 5 lines 29-47). Bhaumik teaches different types of instruments to test equipment.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include a user selection of devices and scenarios to be performed for the purpose of being user friendly and control the performance tests of the devices, as taught by Bhaumik.

	Hiebel discloses:
wherein the instrument types are at least one of measurement instrument, test equipment, spectrum analyzer, network analyzer, signal generator, and an oscilloscope (paragraph [0007]). Hiebel teaches a network analyzer as the instrument, and
wherein determining the set of performance metrics comprises at least one of determining amplitude flatness, deviation from linear phase, level uncertainty, average noise level, phase noise, electromagnetic compatibility, intermodulation, and residual spurious response (see paragraph [0007]). Hiebel teaches using the instrument to determine level uncertainty.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich and Bhaumik to include an instrument to determine performance metrics for the purpose of efficiently using instruments in measuring performance metrics such as uncertainty measures of the network, as taught by Hiebel.

	Dietrich, Bhaumik and Hiebel fail to expressly disclose predicting estimated performance of an instrument on additional scenarios not test and the additional scenarios include uncertainty information. 

	Soares discloses:
predicting an estimated performance of the selected instrument on additional performance scenarios which are not tested by modeling an actual performance of performance scenarios which are tested, wherein the additional performance  scenarios include uncertainty information of the estimated performance (see column 14 lines 4-13). Soares teaches predicting performance of an instrument on scenarios that have not been tested because the software has not been downloaded yet. The data involved is uncertain because the hardware is not installed and the predictive models were just constructed. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich, Bhaumik and Hiebel to include predict performance of an instrument on scenarios not test with uncertainty information for the purpose of efficiently predicting performance and behaviors of instruments in a system, as taught by Soares.

Claim 3:
	Dietrich discloses:
wherein the selected instrument is connected to the measurement equipment, the controller and the database, respectively, via a communication link and wherein the obtained information is forwarded via the communication link immediately or after predefined intervals (see paragraph [0031]). Dietrich teaches the components being connected to the controller and the database through a communication link and the obtained information being forwarded to produce the report. 

Claim 4:
	Dietrich discloses:
conducting a maintenance or service of the selected instrument, reading out the obtained information during the maintenance or service (see paragraph [0041]). Dietrich teaches conducting a service of the component and recognizing a known behavior such as a bug, and
forwarding the read-out obtained information to the measurement equipment, the controller and the database, respectively (see paragraph [0041]). Dietrich teaches forwarding the collected information from the component to determine how to proceed with the collected information.

Claim 5:
	Dietrich discloses:
post-processing the performance metrics, and storing the post-processed performance metrics together with corresponding information of the instrument type and performance scenarios in the database (see paragraphs [0040]-[0041]). Dietrich teaches post processing of the performance metrics to determine suggestions and storing the metrics with component and scenarios to create behavior patterns. 

Claim 6:
	Dietrich discloses:
displaying the extracted information used for the generation of the customized data sheet on a display (see paragraphs [0042]-[0043]). Dietrich teaches displaying the extracting information used for the report on the display.

Claim 9:
	Dietrich fails to expressly disclose providing a template comprising first fields for the performance scenario. 

	Bhaumik discloses:
wherein the generating step further comprises: providing a template comprising first fields for the selected subset of performance scenarios, second fields for the corresponding performance metrics and third fields for information of the selected instrument type and wherein the customized data sheet is generated by inserting the information in the corresponding fields (see column 5 lines 2-11 and column 6 lines 36-47). Bhaumik teaches generating a template having a plurality of fields for selected subset of scenarios and operating the scenarios based on the template fields.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include a template storing fields with performance scenarios for the purpose of being user friendly and prestoring fields for later and easy use, as taught by Bhaumik.

Claim 10:
	Dietrich discloses:
wherein the step of determining an amount of performance metrics comprises: providing the performance metrics by the instrument itself (see paragraph [0036]-[0037]). Dietrich teaches determining an amount of performance metrics provided by the analyzer.

Claim 11:
	Dietrich fails to expressly disclose a user request adding additional performance scenarios to be performed. 

	Bhaumik discloses:
logging the user request from the human-machine-interface, and adding additional performance scenarios to the requested performance scenarios. (see column 5 lines 29-47). Bhaumik teaches logging the user interface interactions and adding additional performance scenarios to be performed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include multiple performance scenarios for testing for the purpose of being user friendly performing multiple testing, as taught by Bhaumik.

Claim 13:
	Dietrich discloses:
wherein the generated data sheet is an electronic data sheet (see paragraph [0096]). Dietrich teaches generated an electronic data report.

Claim 15:
	Dietrich discloses:
using artificial intelligence techniques for inferring performance metrics (see paragraphs [0056]-[0057]). Dietrich teaches using artificial intelligence techniques for metrics.

Claim 16:
	Dietrich discloses:
storing a compact representation of the performance metrics for all measurement scenarios on the instrument (see paragraph [0036]). Dietrich teaches storing representation of performance metrics from scenarios.

Claim 18:
	Dietrich discloses:
A system for creating and optimizing customized data sheets for a predefined instrument type, the system comprising:
a database which is configured to store performance metrics of an instrument type together with corresponding information of the instrument type and performance scenarios (see paragraphs [0036] and [0037]). Dietrich teaches storing the performance metrics with component information and performance scenarios;
providing a human-machine interface coupled to the database, wherein the human-machine interface comprises an input terminal for receiving user requests and wherein the human-machine interface is configured to credibly assist a user in performing a user request by means of a guided human-machine interaction process by receiving a second request for a selected subset of presented performance scenarios of the plurality of different performance scenarios for the selected instrument or instrument type  (see paragraphs [0034]-[0036], [0038], [0039]). Dietrich teaches a human interface to assist the user in performing a user request to learn performance metrics of a component. Dietrich also teaches receiving the user request and creating the initialization file that includes a selected component, scenarios and metrics;
to generate automatically a customized data sheet based on the user request by extracting from the database the information of the selected instrument type and the selected subset of performance scenarios together with the corresponding performance metrics (see paragraphs [0096]-[0097]). Dietrich teaches generating a customized report based on the user request by analyzing the data performed when the initialization file was executed and the report including suggestions on how to better configure the components for maximum performance.
a feed-back-loop, wherein the feed-back-loop is configured to be connectable to a selected instrument, wherein the feedback-loop is further configured to feedback the obtained information of the performance metrics under customized operation conditions to the database for additionally storing these obtained information in the database to update the performance metrics for the selected instrument type (see paragraph [0041]). Dietrich teaches feeding back obtained information from the performance metrics under customized conditions to determine what update need to be made and store the updates.
wherein the measurement scenario includes at least one of: 
input power; measurement bandwidth; carrier frequency of an input signal; signal type; operating temperature; setting of the compensations for particular standards; internal settings (see paragraph [0081]). Dietrich teaches bandwidth is one of the resources to be measured. 


Dietrich fails to expressly disclose a request for a component and presenting different scenarios to be performed.

Bhaumik discloses:
receiving from a user a first request for a selected instrument or instrument type of the plurality of instrument types; presenting by the human-machine interface, a suitable set of performance scenarios based on the selected instrument or instrument type (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics;
wherein the customized data sheet comprises the performance metrics for the selected subset of performance scenarios requested by the user request (see column 4 lines 2-11). Bhaumik teaches the results are based on the selected instrument and corresponding selected performance scenario.
wherein during customized operation condition the selected instrument is operated based on the selected subset of performance scenarios (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics, and
to log the second request from the human-machine-interface, and to add the performance scenarios to the requested performance scenarios to the second request. (see column 5 lines 29-47). Bhaumik teaches logging the user interface interactions and adding additional performance scenarios to be performed.
wherein the instrument types are at least one of measurement instrument; test equipment; spectrum analyzer; network analyzer; signal generator and an oscilloscope (see column 5 lines 29-47). Bhaumik teaches different types of instruments to test equipment.


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include a user selection of devices and scenarios to be performed for the purpose of being user friendly and control the performance tests of the devices, as taught by Bhaumik.

	Hiebel discloses:
wherein the instrument types are at least one of measurement instrument, test equipment, spectrum analyzer, network analyzer, signal generator, and an oscilloscope (paragraph [0007]). Hiebel teaches a network analyzer as the instrument, and
wherein determining the set of performance metrics comprises at least one of determining amplitude flatness, deviation from linear phase, level uncertainty, average noise level, phase noise, electromagnetic compatibility, intermodulation, and residual spurious response (see paragraph [0007]). Hiebel teaches using the instrument to determine level uncertainty.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich and Bhaumik to include an instrument to determine performance metrics for the purpose of efficiently using instruments in measuring performance metrics such as uncertainty measures of the network, as taught by Hiebel.

	Dietrich, Bhaumik and Hiebel fail to expressly disclose predicting estimated performance of an instrument on additional scenarios not test and the additional scenarios include uncertainty information. 

	Soares discloses:
to predict an estimated performance of the selected instrument on performance scenarios which are not tested by modeling an actual performance of performance scenarios which are tested, wherein the additional performance scenarios include uncertainty information of the estimated performance (see column 14 lines 4-13). Soares teaches predicting performance of an instrument on scenarios that have not been tested because the software has not been downloaded yet. The data involved is uncertain because the hardware is not installed and the predictive models were just constructed. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich, Bhaumik and Hiebel to include predict performance of an instrument on scenarios not test with uncertainty information for the purpose of efficiently predicting performance and behaviors of instruments in a system, as taught by Soares.

Claim 20:
	Dietrich discloses:
A non-transitory computer-readable recording medium, storing instructions executable by a computer processor, causing the computer processor to execute a method of creating and optimizing customized data sheets for a predefined instrument type (see paragraph [0112]). Dietrich teaches a processor executing instructions to create and optimize reports for components, comprising:
determining an amount of performance metrics for a plurality of different instrument types, wherein each set of performance metrics for a specific instrument type is based on a plurality of different performance scenarios for the specific instrument type (see paragraph 0033]). Dietrich teaches determining an amount of performance metrics for different software and hardware components, where each set of metrics for a specific component is based on different performance scenarios;
storing the determined performance metrics together with corresponding information of the instrument type and performance scenarios in a database (see paragraphs [0036] and [0037]). Dietrich teaches storing the performance metrics with component information and performance scenarios;
after determining and string the performance metrics in the database, receiving the user request via an input terminal of a human-machine interface, which human-machine interface is configured to credibly assist the user in performing a user request by means of a guided human-machine interaction process, wherein the user request comprises a first request and a second request, receiving the second request for a selected subset of performance scenarios of the plurality of different performance scenarios for the selected instrument or instrument type (see paragraphs [0034]-[0036], [0038], [0039]). Dietrich teaches a human interface to assist the user in performing a user request to learn performance metrics of a component. Dietrich also teaches receiving the user request and creating the initialization file that includes a selected component, scenarios and metrics;
generating a customized data sheet automatically based on the user request by extracting from the database the information of the selected instrument type and the selected subset of performance scenarios together with the corresponding performance metrics (see paragraphs [0096]-[0097]). Dietrich teaches generating a customized report based on the user request by analyzing the data performed when the initialization file was executed and the report including suggestions on how to better configure the components for maximum performance.
feeding back the obtained information of the performance metrics under customized operation conditions to at least one of the measurement equipment, the controller or the database to update the determined performance metrics for the selected instrument type (see paragraph [0041]). Dietrich teaches feeding back obtained information from the performance metrics under customized conditions to determine what update need to be made.
wherein the measurement scenario includes at least one of: 
input power; measurement bandwidth; carrier frequency of an input signal; signal type; operating temperature; setting of the compensations for particular standards; internal settings (see paragraph [0081]). Dietrich teaches bandwidth is one of the resources to be measured. 

Dietrich fails to expressly disclose a request for a component and presenting different scenarios to be performed.

Bhaumik discloses:
in response to receiving a first request for a selected instrument or instrument type of the plurality of instrument types, presenting by the human-machine interface, a suitable set of performance scenarios based on the selected instrument or instrument type (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics;
wherein the customized data sheet comprises the performance metrics for the selected subset of performance scenarios requested by the user request (see column 4 lines 2-11). Bhaumik teaches the results are based on the selected instrument and corresponding selected performance scenario.
operating the selected instrument based on the selected subset of performance scenarios in order to obtain information of the performance metrics under customized operation conditions (see column 4 lines 58 – column 5 line 12). Bhaumik teaches selected an instrument and based on a selected subset of performance scenario, the measurement device will perform and receive performance metrics, and
logging the second user request from the human-machine-interface, and adding additional performance scenarios to the requested performance scenarios to the second request. (see column 5 lines 29-47). Bhaumik teaches logging the user interface interactions and adding additional performance scenarios to be performed.
wherein the instrument types are at least one of measurement instrument; test equipment; spectrum analyzer; network analyzer; signal generator and an oscilloscope (see column 5 lines 29-47). Bhaumik teaches different types of instruments to test equipment.


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include a user selection of devices and scenarios to be performed for the purpose of being user friendly and control the performance tests of the devices, as taught by Bhaumik.

	Hiebel discloses:
wherein the instrument types are at least one of measurement instrument, test equipment, spectrum analyzer, network analyzer, signal generator, and an oscilloscope (paragraph [0007]). Hiebel teaches a network analyzer as the instrument, and
wherein determining the set of performance metrics comprises at least one of determining amplitude flatness, deviation from linear phase, level uncertainty, average noise level, phase noise, electromagnetic compatibility, intermodulation, and residual spurious response (see paragraph [0007]). Hiebel teaches using the instrument to determine level uncertainty.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich and Bhaumik to include an instrument to determine performance metrics for the purpose of efficiently using instruments in measuring performance metrics such as uncertainty measures of the network, as taught by Hiebel.

Dietrich, Bhaumik and Hiebel fail to expressly disclose predicting estimated performance of an instrument on additional scenarios not test and the additional scenarios include uncertainty information. 

	Soares discloses:
predicting an estimated performance of the selected instrument on performance scenarios which are not tested by modeling an actual performance of performance scenarios which are tested, wherein the additional performance scenarios include uncertainty information of the estimated performance (see column 14 lines 4-13). Soares teaches predicting performance of an instrument on scenarios that have not been tested because the software has not been downloaded yet. The data involved is uncertain because the hardware is not installed and the predictive models were just constructed. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich, Bhaumik and Hiebel to include predict performance of an instrument on scenarios not test with uncertainty information for the purpose of efficiently predicting performance and behaviors of instruments in a system, as taught by Soares.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, Bhaumik and Soares, in view of Russell et al., United States Patent Publication 2002/0099818 (hereinafter “Russell”).
Claim 7:
	Dietrich, Bhaumik and Soares fail to expressly disclose displaying performance metrics before creating report.

	Russell discloses:
wherein displaying the extracted information is performed before the step of generating a customized data sheet by the human-machine interface is executed. (see paragraph [0086]). Russell teaches the performance metrics are available to be viewed as events occur and the final report is later generated. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich, Bhaumik and Soares to include viewing of performance metrics for the purpose of being user friendly and remotely monitor components and receive performance data, as taught by Russell.

Claim 14:
	Dietrich, Bhaumik and Soares fail to expressly disclose a web-based service.

	Russell discloses:
wherein the human-machine-interface comprises a web service and the guided human-machine interaction process is a web-based service (see paragraphs [0019] and [0020]). Russell teaches the interaction process with the performance monitoring system is a web-based service. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich, Bhaumik and Soares to include a web-based service for monitoring for the purpose of being user friendly and remotely monitor components and receive performance data, as taught by Russell.
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. 
101 Rejections:
	The newly recited system does not contain any hardware. The system contains “database” and “interface” which is software per se. The claim should include hardware, such has a processor and/or memory. 

103 Rejections:
Claims 1, 18, 20:
	Applicant argues the measurement device does not need to perform additional tests on un-select performance scenarios. Therefore, the amount of power consumption can be saved, and the time spent for operating the measurement device can be reduced. 	
	The Examiner disagrees. 
Soares teaches predicting performance of an instrument on scenarios that have not been tested because the software has not been downloaded yet. The data involved is uncertain because the hardware is not installed and the predictive models were just constructed (see column 14 lines 4-13). For example, this method would save on the amount of power consumption can be save and time spent for operating the measurement device can be reduced because the performance can be predicted before the instrument is installed. Thus, the combination of limitations teach the limitations of the independent claims. 

Applicant argues the user may be provided with the additional scenarios with explicitly selected performance, which results in having more than two performance scenarios.
The Examiner disagrees. 
Soares teaches constructing prediction models and scenarios to be tested on hardware on installed. The prediction model test different scenarios. The data involved is uncertain data because the hardware is not installed and the predictive models were just constructed (see column 14 lines 4-13). Thus, the combination of limitations teach the limitations of the independent claims. 

Applicant argues Dietrich fails to disclose testing a subset of performance scenarios among the above-mentioned list and estimating another subset of performance scenarios among the list as well.
	The Examiner disagrees. 
Dietrich teaches bandwidth is one of the resources to be measured 	(see paragraph [0081]). The analysis includes identifying behavior patterns in the operations of activities of the critical path that have an effect on the performance of the critical path. Such behavior patterns include patterns in behaviors that affect timing of operations of the usage scenario and patterns in behaviors that affect resource consumption during the usage scenario. A behavior that affects timing could, for example, cause delays or slow execution of operations. Such behaviors that affect timing include wait conditions, where a process or thread is held in a waiting state as the process/thread waits for completion of an operation of another process/thread. A behavior that affects resource consumption could, for example, lead to a temporary exhaustion of those resources that prevents other processes/threads from obtaining resources and thus prevents those other processes/threads from executing, which may cause delays in an operation or in other operations, which may cause delays in an activity. Such resources that may be consumed include processor time, memory, and communication bandwidth (local bus bandwidth or network bandwidth), among others. This paragraph teaches that the performance scenarios include testing bandwidth, testing power and other resources that can be affected during executing of the usage scenario. Thus, the combination of art discloses the amended claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        10/5/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176